IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                  :   NO. 523
MAGISTERIAL DISTRICTS WITHIN                   :
THE 19th JUDICIAL DISTRICT OF                      MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                            :
PENNSYLVANIA                                   :


                                          ORDER


PER CURIAM


       AND NOW, this 27th day of December 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 19th Judicial District (York County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the realignment of Magisterial Districts 19-1-01, 19-1-04, 19-

2-05, 19-3-05, and 19-3-06 within York County, to be effective January 2, 2023, is

granted; and that the Petition, which provides for the reestablishment of all remaining

Magisterial Districts as they currently exist, to be effective immediately, is granted;


       Said Magisterial Districts shall be as follows:


 Magisterial District 19-1-01                            City of York (Wards 7, 12-1, 12-
 Magisterial District Judge Thomas L. Harteis            2, 12-4)

 Magisterial District 19-1-02                            City of York (Wards 11, 13, 14-
 Magisterial District Judge James H. Morgan              1, 14-2, 14-3)

 Magisterial District 19-1-03                            Hanover Borough
 VACANT

 Magisterial District 19-1-04                            City of York (Wards 1, 6, 8, 15)
 Magisterial District Judge Adrian Boxley
Magisterial District 19-1-05                      City of York (Wards 5, 9-1, 9-2)
Magisterial District Judge Joel N. Toluba

Magisterial District 19-2-01                      Springettsbury Township
Magisterial District Judge Barry L. Bloss, Jr.

Magisterial District 19-2-02                      Dallastown Borough
Magisterial District Judge Scott E. Laird         Yoe Borough
                                                  York Township

Magisterial District 19-2-03                      West Manchester Township
VACANT

Magisterial District 19-2-04                      Manchester Township
Magisterial District Judge Jeffrey L. Oberdorf

Magisterial District 19-2-05                      North York Borough
Magisterial District Judge Jennifer J.P. Clancy   Spring Garden Township
                                                  City of York (Ward 12-3)

Magisterial District 19-3-01                      Chanceford Township
Magisterial District Judge John H. Fishel         East Prospect Borough

                                                  Felton Borough
                                                  Lower Windsor Township
                                                  Red Lion Borough
                                                  Windsor Borough
                                                  Windsor Township
                                                  Yorkana Borough

Magisterial District 19-3-03                      Cross Roads Borough
Magisterial District Judge Laura S. Manifold      Delta Borough
                                                  East Hopewell Township
                                                  Fawn Grove Borough
                                                  Fawn Township
                                                  Hopewell Township
                                                  Lower Chanceford Township
                                                  North Hopewell Township
                                                  Peach Bottom Township
                                                  Stewartstown Borough
                                                  Winterstown Borough




                                            -2-
Magisterial District 19-3-04                       Glen Rock Borough
Magisterial District Judge Linda L. Sweeney        Jacobus Borough
                                                   Loganville Borough
                                                   New Freedom Borough
                                                   Railroad Borough
                                                   Shrewsbury Borough
                                                   Shrewsbury Township
                                                   Springfield Township

Magisterial District 19-3-05                       Heidelberg Township
Magisterial District Judge Jeffrey A. Sneeringer   Manheim Township
                                                   Penn Township
                                                   West Manheim Township

Magisterial District 19-3-06                       Codorus Township
Magisterial District Judge Thomas J. Reilly        Jackson Township
                                                   Jefferson Borough
                                                   New Salem Borough
                                                   North Codorus Township
                                                   Paradise Township
                                                   Seven Valleys Borough
                                                   Spring Grove Borough
                                                   West York Borough

Magisterial District 19-3-07                       Conewago Township
Magisterial District Judge David C. Eshbach        Dover Borough
                                                   Dover Township

Magisterial District 19-3-09                       Fairview Township
Magisterial District Judge Scott J. Gross          Goldsboro Borough
                                                   Lewisberry Borough
                                                   Newberry Township
                                                   York Haven Borough

Magisterial District 19-3-10                       Carroll Township
Magisterial District Judge Richard T. Thomas       Dillsburg Borough
                                                   Franklin Township
                                                   Franklintown Borough
                                                   Monaghan Township
                                                   Warrington Township
                                                   Washington Township
                                                   Wellsville Borough




                                            -3-
Magisterial District 19-3-11                     East Manchester Township
Magisterial District Judge Robert A. Eckenrode   Hallam Borough
                                                 Hellam Township
                                                 Manchester Borough
                                                 Mount Wolf Borough
                                                 Wrightsville Borough




                                        -4-